— Appeal from a judgment of the Erie County Court (Timothy J. Drury, J.), rendered May 24, 2006. The judgment convicted defendant, upon his plea of guilty, of criminal possession of a controlled substance in the third degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: On appeal from a judgment convicting him, upon his plea of guilty, of criminal possession of a controlled substance in the third degree (Penal Law § 220.16 [12]), defendant contends that County Court abused its discretion in failing to grant a hearing on his motion to withdraw his guilty plea. We reject that contention because defendant’s motion was based on a charge from a separate indictment pending before a different judge. The sentence is not unduly harsh or severe. Present— Scudder, PJ, Martoche, Centra, Lunn and Gorski, JJ.